Citation Nr: 0023401	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder of the left knee as secondary to service-connected 
symptomatic status post removal of semilunar cartilage of the 
right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1944 to April 
1945.

The current appeal arose from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for a chronic acquired 
disorder of the left knee as secondary to the service-
connected disability of the right knee.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) via a video 
conference with the RO in November 1998, a transcript of 
which has been associated with the claims file.

In January 1998 the Board remanded the case to the RO for 
further development and adjudicative actions.

In May 2000 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired disorder of the left knee as secondary to service-
connected symptomatic status post removal of semilunar 
cartilage of the right knee is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
acquired disorder of the left knee as secondary to service-
connected symptomatic status post removal of semilunar 
cartilage of the right knee is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show the veteran experienced 
dislocation of semilunar cartilage of the right knee 
secondary to trauma in September 1943.  It was reported that 
his job in a butcher shop required a lot of bending down to 
open boxes.  On one occasion when he flexed to bend down his 
knee locked thereby resulting in the dislocation.  The 
service medical records are otherwise negative for any 
evidence or findings of a left knee disorder.

A February 1945 letter from a private physician referable to 
treatment of the veteran's right knee, is silent as to a 
chronic acquired disorder of the left knee.

In April 1945 the RO granted entitlement to service 
connection for dislocation of the semilunar cartilage of the 
right knee with assignment of a 20 percent evaluation.

VA examinations conducted in October 1946, October 1949, and 
April 1960 are negative for any evidence or findings of a 
chronic acquired disorder of the left knee.

A May 1991 VA progress note shows the veteran was seen with 
complaints of knee (presumed right) symptomatology.

A February 1992 VA medical examination of the right knee is 
negative for any findings or evidence of a chronic acquired 
disorder of the left knee.

A December 1996 VA hospital summary referable to inpatient 
care for an unrelated disorder shows that the clinical 
evaluation of the extremities was normal.

In December 1996 the veteran filed a claim of entitlement to 
service connection for a chronic acquired disorder of the 
left knee as secondary to his service-connected symptomatic 
status post removal of semilunar cartilage of the right knee.

VA conducted a special orthopedic examination of the veteran 
in February 1997.  He reported a history of left knee surgery 
in 1946.  He complained that occasionally his left knee 
locked up.  He complained of problems getting on and off his 
tractor.  

The examiner noted that review of the veteran's service 
medical records disclosed they were negative for any injury 
to the left knee.  The examiner noted that the veteran's post 
service jobs included rough necking in the oil field as well 
as working as a crane operator for a railroad climbing on and 
off a crane and doing work around heavy equipment.  

The examiner recorded that this post service employment may 
well be associated with injury to the left knee.  The 
examiner noted he could not definitely say that the injury or 
problems associated with the left knee were related to the 
right knee especially since the veteran continued to do hard 
labor and a great deal of bending, stooping, and lifting 
throughout the years after service.  The examiner recorded 
that he could not say that the left knee was involved with 
the injuries to the right knee.  There were no signs of any 
injuries mentioned in the service medical records to the left 
knee.  The veteran had continued to do a great deal of heavy 
labor and work post service.  It was very possible that the 
left knee was injured in nonmilitary related work.  X-rays 
showed degenerative changes with thinning of the medial joint 
compartment cartilage.

The veteran presented oral testimony before the undersigned 
Member of the Board via a video conference with the RO in 
November 1998, a transcript of which has been associated with 
the claims file.  He testified, among other things, that a VA 
physician had told him that his left knee disorder may be 
related to his service-connected right knee disability.

In January 1999 the Board remanded the case to the RO for 
further development and adjudicative actions.  The veteran 
was requested to provide statements from any physicians who 
had told him that his left knee disorder was related to his 
service-connected disability of the right knee.  He was also 
provided medical release forms to obtain private medical 
records.  The veteran advised that the medical records 
referable to his treatment at the St. Joseph's Hospital would 
be pertinent to his claim.  The RO obtained the records of 
his treatment in 1961; however, the records were negative for 
any evidence or findings of a disorder of the left knee.

VA conducted a special orthopedic examination of the veteran 
in August 1999.  The examining physician advised that neither 
he nor the orthopedist could definitely say the veteran's 
problems with his left knee were associated with his service-
connected disability of the right knee.  He noted that the 
service medical records were silent for any references to the 
left knee.  It was noted that x-rays of the left knee 
revealed degenerative deformity of the left knee.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995), Grottveit v. Brown 5 Vet. App. 91, 95 
(1993) (citing Murphy, at 81).

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999);  
Allen v. Brown, 7 Vet. App. 439 (1995).

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a chronic 
acquired disorder of the left knee as secondary to his 
service-connected symptomatic status post removal of 
semilunar cartilage of the right knee must be denied as not 
well grounded.

The Board reiterates the three requirements for a well-
grounded claim of secondary service connection: (1) medical 
evidence of a current disability as provided by a medical 
diagnosis; (2) a service-connected disease or injury; and (3) 
competent evidence providing a nexus between the two.  
Wallin, Epps, and Reiber, supra.

The probative evidence of record undoubtedly shows that the 
veteran has a chronic acquired disorder of the left knee 
diagnosed as degenerative changes to include deformity.  He 
has been service-connected for a right knee disability.  
There is no competent medical evidence of record linking his 
nonservice-connected disability of the left knee with his 
service-connected disability of the right knee either on a 
causal basis or on the basis of aggravation.  In fact, the 
competent medical evidence of record discounts any 
relationship between the nonservice-connected left knee 
disorder and the service-connected right knee disability.

The only evidence that links the veteran's nonservice-
connected left knee disability to his service-connected right 
knee disability is his own contention.  The veteran is a lay 
person with no medical training or expertise, and his 
contentions, by themselves, do not constitute competent 
medical evidence of a nexus between his nonservice-connected 
left knee disability and his service-connected right knee 
disability.  The veteran's own opinions and statements will 
not suffice to well ground his claim.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether 
there is a nexus between the veteran's nonservice-connected 
left knee disability and his service-connected right knee 
disability.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board notes that the veteran testified that a VA 
physician had expressed an opinion relating his nonservice-
connected disability of the left knee to his service-
connected disability of the right knee.  The Board notes that 
the veteran's own statements of what was said to him during 
contact with a VA physician is inadequate to well ground his 
claim because such statements are filtered through a layman's 
sensibilities (the veteran's) and are therefore simply too 
attenuated and unreliable to constitute medical evidence 
sufficient to well ground the claim.  Carbino v. Gober, 10 
Vet. App. 507, 510 (1997).

In any event, as reported earlier, on remand the veteran was 
given the opportunity to identify with more specificity any 
additional evidence from medical professionals of a nexus 
between his nonservice-connected left knee disability and his 
service-connected right knee disability.  He failed to 
identify any probative, competent medical evidence in support 
of his contentions, particularly with respect to a VA 
examiner's opinion.  The Board finds that the veteran has not 
indicated the existence of any evidence that has not already 
been requested and/or obtained that would well grounded his 
claim.  38 U.S.C.A. § 5103(a) (West 191); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a nexus 
between his nonservice-connected left knee disability and his 
service-connected right knee disability.  Consequently, the 
Board concludes that the veteran's claim of entitlement to 
service connection for a chronic acquired left knee disorder 
as secondary to service-connected symptomatic status post 
semilunar cartilage of the right knee is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a chronic acquired disorder of the left knee as secondary 
to his service-connected symptomatic status post removal of 
semilunar cartilage of the right knee is not well grounded, 
the doctrine of reasonable doubt has no application to his 
claim.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a chronic acquired 
disorder of the left knee as secondary to service-connected 
symptomatic status post removal of semilunar cartilage of the 
right knee, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

